Citation Nr: 1528280	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-03 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for suspected torn lateral meniscus of the right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2010, the Veteran revoked the existing Power of Attorney of record in favor of Disabled American Veterans.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the Veteran's file. 

At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to submit additional evidence.  Additional evidence was submitted in May 2015.  Automatic waiver of initial Agency of Original Jurisdiction (AOJ) consideration is for application as the Veteran's Form 9 is date stamped as having been received after February 2, 2013 and the Veteran did not expressly indicate that he refused to waive AOJ review of the additional evidence.  See Section 501 Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act), Public Law No. 112-154, 126 Stat. 1165.  

A May 2015 private medical report reflects the Veteran is employed.  The Veteran's March 2015 Board hearing testimony reflects that he denied having any disciplinary issues at work because of the pain from his service-connected knee and he also denied that the medication he takes for his knee pain impacts his ability to maintain his current employment.  As such, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised by the current record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected right knee disability.  He asserts it has become worse since the September 2010 VA examination.  

Although the RO's September 2014 VA examination request reflects the Veteran failed to report for scheduled examination in October 2014, in December 2014 correspondence, it was requested that the examination be rescheduled.  In addition, at the hearing, the Veteran testified that he did not receive notice of the VA examination.  In the absence of the notice of the examination in the file, and resolving doubt in the Veteran's favor, the Board accepts that the Veteran was not properly notified of the scheduled VA examination.  

In addition, a May 2015 report from the Veteran's private doctor reflects that the physician did not complete any of the requested range of motion testing on repetitive use, which is critical evidence needed to appropriate rate the severity of the Veteran's service-connected knee disability.  

In view of the hearing testimony and the evidence, the Veteran is to be afforded another opportunity for VA examination in association with his claim.  

The Board notes that the Veteran testified to having had recent treatment through the VA Gulf Coast Veterans Health Care System (Biloxi) at the Joint Ambulatory Care Center (JACC) in Pensacola, Florida, and at the VA Outpatient Clinic in Mobile, Alabama.  In addition, a patient appointment record from the Alabama Orthopaedic Clinic in Mobile, Alabama reflects physical therapy in May 2015.  

In addition, a July 2014 request for treatment records to Family Medicine Practice was returned as undeliverable.  If a new address is provided, another attempt to obtain the records should be made.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records, to include from VA Gulf Coast Veterans Health Care System (Biloxi), including the Joint Ambulatory Care Center (JACC) in Pensacola, Florida, and the Outpatient Clinic in Mobile, Alabama, as well as from the Alabama Orthopaedic Clinic in Mobile, Alabama.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Request that the Veteran provide the correct address for Family Medicine Practice.  If the address is provided, make another attempt to obtain the records.  

3.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to provide an opinion as to the nature and severity of the Veteran's service-connected right knee disability.  The examination report should include findings based on repetitive range of motion testing, flare-ups, and functional impairment.

A rationale for all opinions expressed should be provided.  

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

